PER CURIAM.
We review five consolidated appellate proceedings challenging two trial court orders: 1) an order striking a notice of voluntary dismissal and 2) an order denying disqualification. Blackpool Associates, Ltd., through Kevin Murphy and the law firm of Levy, Kneen, Mariani LLC, filed an action to foreclose a note and mortgage alleging a default by SM-106, Ltd, and William and Una Murphy. William Murphy, through attorney H. Collins Forman, claimed ownership of Blackpool and moved to dismiss the litigation. Thereafter, William Murphy, on behalf of Blackpool, voluntarily dismissed the foreclosure action.
Within the first order, the trial court struck Blackpool/William Murphy’s notice of voluntary dismissal, with prejudice. When striking the voluntary dismissal, the trial court also reinstated the underlying case and the lis pendens. We deny the challenges to that order as no substitution of counsel was authorized. See Fla. R. Jud. Admin. 2.060(h); Hicks v. Hicks, 715 So.2d 304 (Fla. 5th DCA 1998).
We grant relief in connection with the trial court’s order that denied disqualification as the trial court provided Blaekpool/Kevin Murphy with legal advice and suggestions. See Cammarata v. Jones, 763 So.2d 552 (Fla. 4th DCA 2000); Crescent Heights XLVI, Inc. v. Sear-Air Towers Condo. Ass’n, Inc., 729 So.2d 420 (Fla. 4th DCA 1999); Shore Mariner Condo. Ass’n v. Antonious, 722 So.2d 247 (Fla. 2d DCA 1998), Chastine v. Broome, 629 So.2d 293 (Fla. 4th DCA 1993). Hence, the successor judge may reconsider any prior factual or legal rulings. See Fla. R. Jud. Admin. 2.160(h).
STEVENSON and HAZOURI, JJ., concur.
STONE, J. concurs specially with opinion.